DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 4 are each objected to because of the following informalities:  In each of claims 3 and 4, Applicant recites “the treatment fluid.”  Revision to -the oil-based treatment fluid- is advised so that consistent language is used with that which was previously presented in claim 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In claim 8, “an aldoses” should be corrected to -an aldose- or -aldoses- to correct the grammatical informality.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, along with claims 3-8 and 10-12, dependent therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 has been amended to require the oil based treatment fluid displace a drilling fluid from the wellbore and be allowed to remain in the wellbore until initiation of production.  Although the specification as filed describes “in some embodiments” using the completion fluid to displace drilling fluid from the wellbore, as well as wherein “in some embodiments” it is placed into the wellbore prior to initiation of production, wherein the completion fluid may be placed into the wellbore and allowed to remain in the wellbore during completion, the specification does not describe placing the oil-based treatment fluid into the wellbore and allowing such to remain in the wellbore until initiation of production as instantly claimed, and, therefore, does not disclose placing the oil-based treatment fluid into a wellbore to displace a drilling fluid therefrom in combination with allowing such to remain in the wellbore until initiation of production as instantly claimed.  Therefore, there is insufficient written description for the invention as now claimed by independent claim 1.  
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1, upon which claim 11 depends, has been amended to require “wherein the true crystallization temperature reduction additive comprises a polyol.”  Claim 11 recites “wherein the true crystallization temperature reduction additive further comprises a nitrate in an amount of about 1 wt% to about 70 wt% based on a total weight of the oil-based treatment fluid.”  Within the specification as filed, however, there is no explicit support for wherein the true crystallization temperature reduction additive comprises the nitrate specifically in such an amount while also including a polyol.   
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1, upon which claim 12 depends, has been amended to require “wherein the true crystallization temperature reduction additive comprises a polyol.”  Claim 12 recites “wherein the true crystallization temperature reduction additive further comprises calcium nitrate; wherein the true crystallization temperature reduction additive is present in the aqueous internal phase in an amount of about 2 wt.% to about 40 wt.%...”.  Within the specification as filed, however, there is no explicit support for wherein such a combination of a polyol and calcium nitrate is used as the true crystallization temperature reduction additive and wherein such a combination is present in an amount within the range as claimed.  The Examiner notes [0017] does recite the brine may include a polyol to further reduce the true crystallization temperature of the brine, but such recites wherein the polyol itself may be present in an amount of about 0.5 wt% to about 50 wt% and, therefore, fails to identify when a combination of polyol and calcium nitrate is used, such is present as the true crystallization additive in such an amount.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1, upon which claim 8 depends, has been amended to require “wherein the true crystallization temperature reduction additive comprises a polyol.”  Claim 8, however, recites “wherein the true crystallization temperature reduction additive comprises at least one additive selected from the group consisting of lithium nitrate, sodium nitrate, magnesium nitrate, calcium citrate, ammonium nitrate, strontium nitrate, a glycol, a sugar alcohol, a sugar acid, an aldoses, a ketose, malonamide and any combination thereof.”  It is unclear if Applicant is attempting to claim the true crystallization temperature reduction additive as further comprising at least one of such noted compounds or if Applicant is attempting to further define the polyol as, for example, a glycol, a sugar alcohol, or the specific sugar alcohols of aldose or ketose.  Clarification is required.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1, upon which claim 8 depends, has been amended to require “wherein the true crystallization temperature reduction additive comprises a polyol.”  Claim 12 recites “wherein the true crystallization temperature reduction additive further comprises calcium nitrate; wherein the true crystallization temperature reduction additive is present in the aqueous internal phase in an amount of about 2 wt.% to about 40 wt.%...”.  It is unclear if Applicant is attempting to define the overall amount of true crystallization temperature reduction additive, i.e., the polyol and calcium nitrate combination, or if Applicant is attempting to define the amount of the calcium nitrate recited in claim 12 alone.  Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/0272815) in view of Halliday et al. (US 6,635,604) and Alleman (US 2017/0292055).
With respect to independent claim 1, Jones et al. discloses a method comprising: 
providing an oil-based treatment fluid as a completion fluid ([0030]) in the form of an invert emulsion ([0047]-[0048]) comprising an aqueous internal phase ([0050]-[0054]) and an oil external phase ([0049]),
wherein the aqueous internal phase comprises a bromide brine ([0051], wherein most preferred clear brines comprise salts selected from a group that includes calcium bromide) and has a true crystallization temperature ([0054] wherein a true crystallization temperature of the brine is noted), 
wherein the bromide brine has a density overlapping the range as claimed ([0050], wherein a density in a range of 8.34-19.2 lbs/gal is noted);
wherein the aqueous internal phase is solids free ([0031], wherein solids-free is defined; [0050], wherein the brine is defined as a clear brine); and 
placing the oil-based treatment fluid into a wellbore to displace a drilling fluid from the wellbore ([0030], wherein the fluid is disclosed as used as a displacement fluid or as a spacer fluid). 
With regard to the density of the bromide brine, Jones et al. discloses wherein the density of the brine is in the range of 8.34-19.2 lbs/gal, as noted above.  Although silent to the more specifically claimed range of 14.2-17 lbs/gal as instantly claimed, it would have been obvious to one having ordinary skill in the art when providing for a density within the more specifically claimed range since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed density range as critical and it is unclear if any unexpected results are achieved by using such.  Since the completion fluid of Jones et al. has a density that overlaps the instantly claimed range the determination of optimal density range to provide therein would be achievable through routine experimentation in the art.
Jones et al. discloses wherein the brine is a clear brine that is solids free and has a true crystallization temperature that is compatible with deep-water usage ([0054]).  The reference, however, fails to disclose the inclusion of a true crystallization temperature reduction additive within the brine phase of the emulsion, and, therefore fails to disclose the true crystallization temperature reduction additive comprising a polyol as claimed.  
Halliday et al. teaches clear brines used in various well operations, including completion operations, wherein it is noted that crystallization is a common problem in brines used in deepwater explorations (col. 1, l. 10-21; col. 1, l. 43-50).  The crystallization point of a particular brine is further taught as suppressed with a crystallization point suppressant comprising a low molecular weight water soluble organic compound that is non-toxic, economical and effective to suppress the crystallization point of brines during drilling, drill-in and completion operations without adversely affecting the rheological or fluid loss control properties of the brine that is also able to inhibit hydration of shale in contact with the brine (col. 2, l. 58-67).  Examples of such crystallization point suppressors include polyols, glycols, various alcohols and combinations thereof (col. 3, l. 18- col. 4, l. 48).  It is further suggested wherein any brine can be treated with such a crystallization point suppressant (col. 4, l. 49-54) and various bromide brines are further suggested (col. 2, l. 45-58).  
Since Jones et al. discloses bromide brines that are clear brines having a true crystallization temperature that is compatible with deep-water usage and Halliday et al. suggests the inclusion of crystallization point suppressants, i.e., true crystallization temperature reduction additives, comprising a polyol that can be used with bromide brines for the purpose of supressing the crystallization point of brines used during drilling and completion operations in deepwater locations, it would have been obvious to one having ordinary skill in the art to try a crystallization point suppressant such as a polyol in the clear brine internal phase of the emulsion of Jones et al. in order to lower the true crystallization temperature thereof to a point that is compatible with a particular deep water completion operation without affecting the rheological and/or fluid loss control properties of the brine while also inhibiting hydration of shale that may be in contact with the brine.  
Jones et al. discloses wherein the invert emulsion fluid can be used for workover operations, as a displacement fluid, as a spacer fluid or as a fluid for drilling and/or drill-in operations ([0030]).  The reference, however, fails to explicitly disclose wherein the oil based treatment fluid is allowed to remain in the wellbore until initiation of production as claimed.    
Alleman suggests well treatment brines wherein the density thereof is increased by reducing the true crystallization temperature of the brine with a glycol, i.e., a polyol ([0001]), wherein it is further noted that at the conclusion of any completion or workover project, a substantial amount of contaminated or unneeded completion/workover fluid typically remains and before bringing the well into production, removal of the brine is typically required ([0011]).  As such, when using the invert emulsion fluid containing the brine as a workover fluid for displacement/a spacer fluid of Jones et al., it would have been obvious to one having ordinary skill in the art to remove the brine before bringing the well into production since, as taught by Alleman, removal of such before initiation of production is required in order to avoid contamination of produced fluids with the brine and/or any components thereof.

With respect to dependent claim 4, Jones et al. discloses wherein the invert emulsion fluid may be used as a displacement fluid and/or as a spacer fluid ([0030]), thereby suggesting the ability thereof to displace a drilling fluid from the wellbore.  Although silent to such as replacing a drilling fluid disposed in a production tubing disposed in the wellbore, since Jones et al. discloses the ability of the fluid to displace a fluid and be used to displace a drilling fluid, i.e. since it is used as a spacer, it would have been obvious to one having ordinary skill in the art to displace a drilling fluid disposed in a production tubing disposed in the wellbore with the treatment fluid since spacer fluids are known in the art for displacing drilling fluids from a wellbore and/or tubings therein in preparation for future treatments therein and/or production therefrom.  
With respect to dependent claim 5, Jones et al. discloses wherein the bromide brine comprises at least one brine as claimed ([0051]).
With respect to dependent claim 6, Jones et al. discloses wherein the oil external phase comprises at least one base oil selected from the group as claimed ([0049]).
With respect to dependent claim 7, Jones et al. discloses wherein the invert emulsion has an oil external phase to aqueous internal phase ratio within the range as claimed ([0053]).
With respect to dependent claim 8, Jones et al. in view of Halliday et al. suggests wherein the true crystallization temperature reduction additive comprises at least one additive from the group as claimed (col. 3, l. 18- col. 4, l. 48, wherein the additive can be glycols, polyols and combinations thereof).
With respect to dependent claim 10, Jones et al. discloses wherein the oil-based treatment fluid is free of zinc formate and free of cesium formate ([0051]-[0052], wherein single salt brines that are free zinc formate and cesium formate are disclosed).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Halliday et al. and Alleman as applied to claim 1 above, and further in view of Davidson et al. (US 2017/0233630- cited previously).
With respect to dependent claim 3, Jones et al. discloses wherein the invert emulsion fluid can be useful for sand control and other workover applications, as a displacement fluid, as a spacer fluid and/or as a fluid for drilling and/or drill-in operations ([0030]).  The reference, however, is silent to wherein the method further comprises running a downhole tool into the treatment fluid in the wellbore as claimed.  Davidson et al. suggests completion and workover fluids as used to facilitate a final operation prior to the start of production, such as setting screens and production liners, packers, valves, etc. as these fluids control the well should such hardware fail ([0003]).  Since Davidson et al. suggests wherein downhole tools are known to be run into completion fluids, and Jones et al. discloses the placement of the fluid in the method of claim 1 as a completion/servicing fluid, it would have been obvious to one having ordinary skill in the art to run a tool such as a screen, production liner and/or packer, etc., into the fluid in the wellbore prior to production therein in order to control the well should such fail during placement.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Halliday et al. and Alleman as applied to claim 1 above, and further in view of Wooley (US 5,643,858 – cited previously).
With respect to dependent claims 11 and 12, Jones et al. discloses an invert emulsion that includes a clear brine that comprises a calcium bromide brine ([0051]), wherein the true crystallization temperature of such a brine is one that is intended for deep-water usage ([0054]).  Jones et al. further provides for wherein the invert emulsion has an oil external phase to aqueous internal phase ratio within the range as claimed ([0053]).  The reference, however fails to disclose wherein the true crystallization temperature reduction additive further comprises a nitrate, and, more specifically, calcium nitrate, in an amount as claimed based on a total weight of the oil-based treatment fluids/aqueous internal phase, and wherein the true crystallization temperature rejection additive reduces the true crystallization temperature of the bromide brine as compared to the bromide brine without inclusion of the true crystallization temperature reduction additive.  Wooley teaches brine compositions used as drilling fluids or in workover operations wherein the fluids may include calcium bromide therein (col. 3, 1. 36- col. 4, 1. 16) and further calcium nitrate so as to produce the synergistic effect of allowing a higher density composition with lower freezing point to be produced (col. 3, 1. 40-51). Such allows for the formulation of compositions with no substantial crystallization which would otherwise occur under low ambient temperature conditions in oil/gas/hydrocarbon exploration (col. 2, 1. 8-17).  Since Jones et al. provides for a calcium bromide brine having a true crystallization temperature suitable for use in deepwater wells and Wooley suggests calcium nitrate as achieving the synergistic effect of acting as a TCT when used in combination with calcium bromide, it would have been obvious to one having ordinary skill in the art to try a calcium nitrate TCT in the method of Jones et al. in view of Halliday and Alleman in order to yield the predictable result of lowering the TCT of the brine therewith.  With regard to the particular amount thereof, Wooley further provides for wherein typically 12-30% by weight of calcium nitrate is included in the brine for the purpose of imparting a desired density to the fluid (col. 3, l. 41-63).  As such, one having ordinary skill in the art would recognize the optimal amount thereof by weight of the aqueous brine, and when such is combined with an oil phase to form the invert emulsion oil-based treatment fluid of Jones et al., by weight of the oil-based treatment fluid, in order to attain a desired density therein suitable for use at a particular freezing point the fluid may encounter when used in a deep-water formation since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Wooley.
With respect to independent claim 21, Davidson et al. discloses a method comprising:
providing an oil-based treatment fluid in the form of an invert emulsion comprising an aqueous brine internal phase and an oil external phase ([0014], claim 14, wherein the aqueous brine phase may form the internal phase of an oil based gravel packing fluid),
wherein the aqueous brine internal phase comprises a brine ([0009]) that comprises a bromide and a nitrate ([0012]); 
wherein the aqueous brine internal phase has a density within the range as claimed ([0009]); 
	wherein the aqueous brine internal phase is solids free ([0016]); and
	placing the oil-based treatment fluid into a wellbore ([0014]).  
	Davidson et al. discloses the internal phase as comprising a high density brine, as noted above, wherein certain salts including bromide salts may be included therein, as well as wherein such can be present in amounts up to about 75% based ([0012]).  The reference, however, fails to explicitly provide for wherein aqueous internal phase comprises a two salt brine of a bromide salt and a nitrate, wherein the nitrate is selected from the group as claimed.  
	 Wooley teaches brine compositions used as drilling fluids or in workover operations wherein the fluids may include calcium bromide therein (col. 3, l. 36- col. 4, l. 16) and further calcium nitrate so as to produce the synergistic effect of allowing a higher density composition with lower freezing point to be produced (col. 3, l. 40-51); densities attainable overlap the range as instantly claimed (col. 3, l. 40-51, wherein when converted, the density range of Wooley overlaps the range from at least 14.2-15.36).  Such allows for the formulation of compositions with no substantial crystallization which would otherwise occur under low ambient temperature conditions in oil/gas/hydrocarbon exploration (col. 2, l. 8-17), i.e., solids free.  
Since Davidson et al. discloses a high density brine internal phase that may include both bromide and nitrate salts and Wooley et al. suggests high density brines that allow for a higher density with a lower freezing point, wherein such include calcium bromide and calcium nitrate, it would have been obvious to one having ordinary skill in the art to try substituting the high density brine internal phase of the fluid of Davidson et al. with a brine as suggested by Wooley et al. in order to provide a high density aqueous phase with a lower freezing point so that there is no crystallization therein during use.
	With respect to dependent claim 22, Wooley et al. suggests wherein the bromide comprises at least one brine as claimed (col. 3, l. 41-51).
	With respect to dependent claim 23, Wooley et al. suggests wherein the nitrate comprises calcium nitrate (col. 3, l. 40-51- see motivation to combine above).
	With respect to dependent claim 24, Wooley et al. suggests wherein the nitrate may be present is typically present in an amount of 12-30% (col. 3, l. 52-62).  As such, it is the position of the Office it would have been obvious to provide for the nitrate of Wooley et al. within the oil-based invert emulsion of Davidson et al. in an amount within the range as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
	With respect to dependent claim 25, Wooley et al. discloses wherein the bromide comprises calcium bromide (col. 3, l. 40-53).
	With respect to dependent claim 26, Wooley et al. discloses wherein the bromide comprises calcium bromide (col. 3, l. 40-53).  Although silent to the amount thereof 
as about 80-99 weight% based on a total weight of the aqueous brine internal phase, it is the position of the Office it would have been obvious to provide for the calcium bromide brine in an amount within the range as claimed based on a total weight of the aqueous internal phase since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using such.  
With respect to dependent claim 27, Davidson et al. suggests wherein completion fluids are placed in a well to facilitate a final operation prior to the start of production, such as setting screens and production liners, packers, valves, etc. as such fluids control the well should such hardware fail ([0003]).  Therefore, although silent to the inventive method as further comprising running a downhole tool into the treatment fluid in the wellbore, since Davidson et al. suggests, in general, wherein downhole tools are known to be run into completion fluids in the art, as well as wherein the fluid of the invention may be used as a completion fluid, it would have been obvious to one having ordinary skill in the art to run a tool such as a setting screen, production liner, packer, valve, etc., into the completion fluid of Davidson et al. in order to provide control of the well should such hardware fail during placement; Davidson et al. discloses the treatment fluid as used as a completion fluid, and, therefore, it should at least be capable of serving such purposes as completion fluids used in the art.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. in view of Wooley as applied to claim 21 above, and further in view of Zhang ‘302 (previously cited).
Davidson et al. discloses wherein the high density brine disclosed therein may be used as an internal phase of an invert emulsion drilling fluid or gravel packing fluid ([0014]).  The reference, however, fails to disclose the ratio of the oil external phase to aqueous internal phase as claimed.  Zhang ‘302 teaches high density brines used in wellbore fluids, including invert emulsion fluids ([0064]), wherein the concentration of the oleaginous phase suggested as suitable therein should be less than about 99% by volume, but present in a sufficient amount to form a stable emulsion when utilized as the continuous phase; exemplary suitable amounts are further suggested as at least about 30-95% ([0028]).  As such, it would have been obvious to one having ordinary skill in the art to try a ratio of oil external phase to aqueous internal phase in the method of Davidson et al. in view of Wooley within the range as claimed since such amounts overlap those suggested by Zhang ‘302 to produce stable emulsions and one having ordinary skill in the art would recognize the optimal ratio to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality, as exemplified by the extensive range of ratios instantly claimed.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratios as critical and it is unclear if any unexpected results are achieved by using such.  
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim 1 and its dependents under 35 USC 103 in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to independent claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.
Applicant's arguments with respect to the rejections of claims 21-26 over Davidson in view of Nalepa and Wooley have been fully considered but they are not persuasive. 
The Examiner notes, the rejection as previously set forth and maintained herein with respect to claim 21 and its dependents is based on Davidson in view of Wooley; Nalepa is not used in the rejection.  
Applicant asserts Davidson requires at least one rare earth nitrate salt and therefore there is no motivation to combine Davidson and Wooley as the combination frustrates the purpose of Davidson because “it would remove the required rare earth nitrate salts….”.    
The Examiner respectfully disagrees.  Instant claim 21 requires the aqueous brine internal phase comprise a two-salt brine; the claim does not require and/or exclude salts in addition to the claimed bromide and nitrates, i.e., “consisting of” language is not used.  The Examiner has not proposed in the modification above wherein the rare earth nitrate salt of Davidson be removed.  Davidson indeed discloses in [0012] wherein certain salts may be present, along with the rare earth nitrate salt, including bromide salts…nitrate salts…an combinations thereof, wherein in a non-limiting example calcium bromide may be used.  Wooley clearly suggests the use of a nitrate selected from the group as claimed is known to produce synergistic effects with calcium bromide brines, and, as pointed out previously, Davidson indeed suggests wherein nitrate salts may be included in addition to the rare earth nitrate salt.  As such, the Examiner maintains the modification as proposed above.
Should Applicant intend to exclude the rare earth nitrate salts of Davidson, revision to require the aqueous brine consist of a two-salt brine may be considered should support for such be present.  Amendments of such nature may be considered appropriate for consideration under the AFCP 2.0 program.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/23/22